Citation Nr: 0408555	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  01-00 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Gail M. Johnson


WITNESSES AT HEARING ON APPEAL

Appellant and R. R.

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
December 1964.  He died in December 1998, and his widow is 
the appellant in this appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
the cause of the veteran's death and entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  In 
December 2003, a Travel Board hearing was held in St. 
Petersburg before the undersigned.  In March 2004, the 
undersigned granted the appellant's motion to advance her 
case on the docket.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) 2003).

In January 1999, the RO has also denied eligibility for 
Chapter 35 Survivors' and Dependents' Educational Assistance.  
However, the appellant has not claimed such benefits, and 
such eligibility is derived from a finding of service 
connection for the cause of death.  Thus, there is no 
separate appellate issue of Chapter 35 eligibility.

In this decision, the Board concludes that service connection 
is warranted for the cause of the veteran's death.  Thus, the 
separate issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is moot. 




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claims now on appeal has 
been obtained by VA.

2.  The appellant has been notified of the evidence that is 
necessary to substantiate her claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claims.

3.  The veteran died in December 1998.

4.  The death certificate indicates that the cause of the 
veteran's death was abdominal aneurysm rupture due to (or as 
a consequence of) degenerative arthritis; the arthritis was 
also the underlying cause of death.

5.  At the time of his death, the veteran had service-
connected disabilities from anxiety reaction (rated 30 
percent disabling), arthritis of the lumbar spine (20 
percent), arthritis of the cervical spine (20 percent), 
arthritis of the left shoulder (10 percent), arthritis of the 
left knee (10 percent), chronic maxillary sinusitis (10 
percent), hemorrhoids (0 percent), and keratosis, lichen 
simplex (0 percent), with a combined rating of 70 percent 
since January 19, 1990.  As of September 23, 1998, he was 
also awarded a total disability rating based on individual 
unemployability (TDIU rating).

6.  The veteran's service-connected arthritis of multiple 
joints contributed to the cause of his death.

7.  The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is moot due to the award of service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claims and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).

2.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 101(16), 1110, 1310, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2003).

3.  A claim for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is dismissed as moot.  38 U.S.C.A. §§ 7104(a), 511(a) 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.101(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

After reviewing the record, the Board finds that these duties 
have been met in this case.  In February 1999, October 1999, 
December 2002 and September 2003, the RO sent the appellant 
letters specifying what evidence was generally necessary and 
who was responsible for providing such evidence.  The letter 
also defined VA's notice and assistance duties; it also 
specified what evidence had been obtained and what evidence 
was still needed from the appellant, with an explanation of 
the responsibilities for securing that evidence.  The 
appellant was also provided with a statement of the case in 
November 2000.  This document discussed the evidence 
considered and the pertinent laws and regulations, as well as 
the reasons for the RO's decisions.  In addition, the 
appellant has been asked for specific information regarding 
additional evidence, in a hearing conducted by the RO in 
September 2000 and in a  hearing conducted by the undersigned 
in December 2003.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that 38 U.S.C.A. § 5103(a) requires VCAA notice to a 
claimant before the initial unfavorable decision of the 
agency of original jurisdiction on a claim for VA benefits.  
In this case, the initial unfavorable decision was made 
before November 9, 2000, the date of the VCAA's enactment.  
VA maintains that Pelegrini is incorrect in cases where the 
initial unfavorable decision was made prior to the VCAA's 
enactment and is pursuing judicial review of Pelegrini .  
However, even under Pelegrini, the Board concludes that any 
defect that may exist with regard to the timing of the VCAA 
notice to the claimant was harmless because of the extensive, 
thorough, and informative notices provided to the veteran 
throughout the adjudication of her claims.  

Thus, VA has informed the appellant of the information and 
evidence needed to substantiate her claims.  VA has given her 
an opportunity to present argument at several hearings, and 
notified her of what evidence and information was being 
obtained by VA and what information and evidence she needed 
to provide to support her claims.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There has been no prejudice to the appellant in the timing of 
the notice of the terms of the VCAA, as VA has endeavored at 
all stages to apprise the appellant of the requirements for 
substantiating her claims and has assisted the appellant in 
all facets (examinations, VA and non-VA records, etc.) of 
developing the claims.

II.  Service Connection for the Cause of Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory, cause of death.  
38 C.F.R. § 3.312(a) (2003).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2003).

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2003).  A service-
connected disability may be a contributory cause of death if 
it results in debilitating effects and general impairment of 
health to the extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2003).  A service-connected disability may be a contributory 
cause of death if it affected a vital organ and was of itself 
of a progressive or debilitating nature and was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4) (2003).

The appellant contends that the veteran's service-connected 
disabilities contributed to his death.  She argues that the 
veteran ruptured an abdominal aneurysm because of strain 
associated with getting out of a wheelchair.  She also states 
that he died several days after vigorous physical therapy for 
a service-connected condition.  

At the time of the veteran's death, service connection had 
been established for anxiety reaction (30 percent disabling), 
arthritis of the lumbar spine (20 percent), arthritis of the 
cervical spine (20 percent), arthritis of the left shoulder 
(10 percent), arthritis of the left knee (10 percent), 
chronic maxillary sinusitis (10 percent), hemorrhoids (0 
percent), and keratosis, lichen simplex (0 percent).  The 
combined rating for these disabilities was 70 percent since 
January 19, 1990.  Effective September 23, 1998, he was also 
entitled to a TDIU rating.

The death certificate indicates that the immediate cause of 
the veteran's death was abdominal aneurysm rupture due to (or 
as a consequence of) degenerative arthritis; the arthritis 
was the underlying cause of death.

The appellant has also submitted medical evidence in support 
of her claim.  In a March 1999 letter, a private doctor, 
Meena R. Nathan, M.D., wrote that the veteran died of a 
ruptured abdominal aortic aneurysm.  Noting that the veteran 
had severe arthritis and was confined to a wheelchair, the 
doctor opined that "[s]training while trying to get in and 
out of the wheel chair could have contributed to the 
rupture."  In a subsequent, revised letter, Dr. Nathan wrote 
that "[s]training while trying to get in and out of the 
wheel chair more than likely contributed to the rupture."  

Private physical therapy records also corroborate that the 
veteran had gait disturbance due to debility from 
degenerative joint disease of the lumbar spine.  Prior to his 
death, the veteran was described as needing assistance in 
many daily activities, and he required a wheelchair to go 
outside the house.  Physical therapy records from November 
1998 indicate that he was independent in most of his 
activities of daily living and self-care until a couple of 
months earlier, when he became unable to walk without 
assistance.  

In the year prior to his death, private medical records also 
show that the veteran was being treated for chronic 
obstructive pulmonary disease (COPD), ischemic heart disease, 
severe dyspnea on exertion, and fatigue, in addition to an 
abdominal aortic aneurysm.  According to a private doctor's 
December 1997 letter, the veteran was completely disabled due 
to depression, COPD with chronic shortness of breath, chronic 
sinusitis, anxiety, congestive heart failure, osteoarthritis, 
arteriosclerotic heart disease, cerebral vascular disease, 
and abdominal aortic aneurysm.

The appellant testified twice, before the RO in September 
2000 and before the undersigned at a Travel Board hearing in 
December 2003.  In both hearings she maintained that the 
veteran was physically debilitated by various conditions, 
including service-connected conditions; she stated that the 
veteran had been housebound for three years prior to his 
death.  She stated that the veteran had been diagnosed with 
an abdominal aneurysm a year prior to his death.  She stated 
that the veteran had had physical therapy for a service-
connected condition several days before his death.  She 
contended that the veteran ruptured the abdominal aneurysm 
because of strain caused by the debility from and the 
physical therapy for his service-connected conditions. 

Thus, the appellant has submitted several articles of 
evidence that are favorable to her claim for service 
connection for the cause of the veteran's death.  By 
contrast, there is no competent, contrary evidence.  The 
Board concludes that service-connected arthritis of multiple 
joints resulted in gait debility and necessitated substantial 
use of a wheelchair, which produced strain that ruptured an 
abdominal aortic aneurysm and leading to death.  The service-
connected arthritis did not cause the aneurysm, but it 
contributed significantly to death.

After review of the record, the Board finds that the 
veteran's service-connected arthritis of multiple joints 
contributed to the cause of his death. 

III.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318

As the Board has awarded the appellant entitlement to service 
connection for the cause of the veteran's death, the issue of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 has been rendered moot and it is thus 
dismissed.  The Board's jurisdiction extends to "[a]ll 
questions of law and fact necessary to a decision by the 
[Secretary] under a law that affects the provision of 
benefits by the Secretary."  38 C.F.R. § 20.101(a) (2003); 
see also 38 U.S.C.A. §§ 7104(a), 511(a) (West 1991 & Supp. 
2002).  Since there remains no "question" of law or fact 
for the Board's decision, the claim under 38 U.S.C.A. § 1318 
is dismissed as moot.  See Waterhouse v. Principi, 3 Vet. 
App. 473 (1992).  



ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations regarding the 
payment of monetary benefits.

The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is dismissed as moot. 


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



